Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/29/2022 has been entered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 13-15 and 20, 21-33 is/are rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated by Izumi (Pub. No.: US 2016/0093524).
Re Claim 13, Izumi, FIG. 17 teaches a three-dimensional (3D) memory structure, comprising: 
a film stack (46/32) disposed on a substrate, the film stack comprising conductive (46, ¶ [0091]) and dielectric layers (32, ¶ [0020]) alternatingly stacked on top of each other in a first direction (vertical) perpendicular to the substrate (10); 

    PNG
    media_image1.png
    743
    841
    media_image1.png
    Greyscale

memory strings (50/60) in the channel structure region (55/[CSR], FIG. 17 [as shown above]), note that 55 is defined as a channel and memory structure, ¶ [0031]) penetrating through the film stack in the first direction (vertical), wherein each of the memory strings comprises a memory film (50, [0038]), and a channel layer (60); and 
contact structures (63 of [66/63]) in the channel structure region (55) penetrating through one or more of the conductive (46) and dielectric layers (32) in the first direction (vertical) such that a respective conductive layer (46A-46F) of the film stack (46/32) is electrically connected to at least one of the contact structures (66/63); wherein
each of the contact structures (66 of [66/63]) comprises a liner (64) surrounding a conductive material (66); 
the conductive material (66) contacts the respective conductive layer (46) of the film stack; and 

    PNG
    media_image2.png
    696
    955
    media_image2.png
    Greyscale

the liner (64) is, in the first direction (vertical), distant (by the thickness of 461, note that “Optionally, each integrated line and via structure (46, 66) can include a metallic liner 461 that coats the entire surfaces of a contiguous cavity including a corresponding contact opening 69 and a corresponding recess 41, as shown in FIG. 16, ¶ [0100]) from the respective conductive layer (46 of FIG. 15 or 462 of FIG. 16) of the film stack.
Re Claim 15, Izumi, FIG. 17 teaches the 3D memory structure of claim 13, wherein the liner comprises an insulator (64, ¶ [0084]) configured to electrically isolate contact structures (66) from one or more conductive layers (46) of the film stack (46/32) in the second direction (horizontal) parallel to the substrate (10).
Re Claim 20, Izumi, FIG. 17 teaches the 3D memory structure of claim 13, wherein the contact structures (66/63) are randomly distributed in a memory array.
Re Claim 21, Izumi, FIG. 17 teaches the 3D memory structure of claim 13, wherein each of the contact structures (66/63) is adjacent to at least one of the memory strings (55).
Re Claim 22, Izumi, FIG. 17 teaches the 3D memory structure of claim 13, wherein adjacent two contact structures (66A/66C) are electrically connected to a first conductive layer (46F) and a second conductive layer (46D) of the film stack (46/32), wherein there are one or more conductive layers (46E) located between the first (46F) and second (46C) conductive layers.
Re Claim 23, Izumi, FIG. 17 teaches a three-dimensional (3D) memory device, comprising: 
a film stack, comprising alternatingly stacked conductive layers (46, ¶ [0091]) and dielectric layers (32, ¶ [0020]); and 
contact structures (63 of [66/63]) disposed in a channel structure region (55) that comprises memory cells (50, [0038]), wherein the contact structures extend vertically in the film stack (46/32) and each of the conductive layers (46) contacts at least one of the contact structures ([66] of [66/63]).
Re Claim 24, Izumi, FIG. 17 teaches the 3D memory device of claim 23, wherein each of the contact structures (66/63) comprises an isolation liner (64/60) surrounding a conductive material.
Re Claim 25, Izumi, FIG. 17 teaches the 3D memory device of claim 24, wherein the conductive material comprises tungsten, aluminum, copper, cobalt, titanium, tantalum, titanium nitride, tantalum nitride, and/or a combination thereof (62/64/64L, [0038]/[0083]).
Re Claim 26, Izumi, FIG. 17 teaches the 3D memory device of claim 24, wherein the isolation liner comprises silicon oxide, silicon nitride, silicon oxynitride, and/or a combination thereof (62/64, [0038]/[0083]).
Re Claim 27, Izumi, FIG. 17 teaches the 3D memory device of claim 23, wherein vertically stacked memory cells form memory strings, each of the memory strings (60/50) comprising a channel layer (60) surrounded by a memory film (50).
Re Claim 28, Izumi, FIG. 17 teaches the 3D memory device of claim 27, wherein the memory strings (60/50) penetrate vertically through the film stack (46/32).
Re Claim 29, Izumi, FIG. 17 teaches the 3D memory device of claim 23, wherein each of the contact structures (63 of [66/63]) is adjacent to at least one of the memory strings (60/50).
Re Claim 30, Izumi, FIG. 17 teaches the 3D memory device of claim 23, wherein the contact structures (63) are coplanar with the film stack (46/32).
Re Claim 31, Izumi, FIG. 17 teaches the 3D memory device of claim 23, wherein the contact structures (63 of [66/63]) are randomly distributed in the channel structure region (60).
Re Claim 32, Izumi, FIG. 17 teaches the 3D memory device of claim 23, wherein one or more of the conductive layers (46, ¶ [0094]) function as control gates of the memory cells.
Re Claim 33, Izumi, FIG. 17 teaches the 3D memory device of claim 23, wherein each of the memory cells is a storage unit of the 3D memory device (memory film 50, [0086]).
Claim(s) 23-29 and 31-33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (Patent No.: US 10998334).
Re Claim 23, Lee, FIG. 3 teaches a three-dimensional (3D) memory device, comprising: 
a film stack, comprising alternatingly stacked conductive layers (220) and dielectric layers (230); and 
contact structures (P1/473) disposed in a channel structure region (of FIG. 3) that comprises memory cells (310), wherein the contact structures extend vertically in the film stack (220/230) and each of the conductive layers (220) contacts (electrical) at least one of the contact structures (P2/473).
Re Claim 24, Lee, FIG. 3 teaches the 3D memory device of claim 23, wherein each of the contact structures (P1/473) comprises an isolation liner (320/471) surrounding a conductive material.
Re Claim 25, Lee, FIG. 3 teaches the 3D memory device of claim 24, wherein the conductive material comprises tungsten, aluminum, copper, cobalt, titanium, tantalum, titanium nitride, tantalum nitride, and/or a combination thereof (220, col. 5: lines 20-23).
Re Claim 26, Lee, FIG. 3 teaches the 3D memory device of claim 24, wherein the isolation liner comprises silicon oxide, silicon nitride, silicon oxynitride, and/or a combination thereof (320/471, col. 9: 38-41).
Re Claim 27, Lee, FIG. 3 teaches the 3D memory device of claim 23, wherein vertically stacked memory cells form memory strings, each of the memory strings (310/VC) comprising a channel layer (VC) surrounded by a memory film (310).
Re Claim 28, Lee, FIG. 3 teaches the 3D memory device of claim 27, wherein the memory strings (310/VC) penetrate vertically through the film stack (220/230).
Re Claim 29, Izumi, FIG. 17 teaches the 3D memory device of claim 23, wherein each of the contact structures (P1/473) is adjacent to at least one of the memory strings (310/VC).
Re Claim 31, Lee, FIG. 3 teaches the 3D memory device of claim 23, wherein the contact structures (P1/473) are randomly distributed in the channel structure region (of FIG. 3).
Re Claim 32, Lee, FIG. 3 teaches the 3D memory device of claim 23, wherein one or more of the conductive layers (220) function as control gates of the memory cells.
Re Claim 33, Lee, FIG. 3 teaches the 3D memory device of claim 23, wherein each of the memory cells is a storage unit of the 3D memory device (310).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Izumi in view of Lee (Patent No.: US 10998334).
	Re claim 16, Izumi teaches all the limitation of claim 13.
Izumi fails to teach the limitation of claim 16.
Lee teaches the 3D memory structure of claim 13, further comprising: a common source contact (SP, FIG. 17) vertically penetrating the film stack (220/230), wherein the common source contact is electrically connected to the substrate (100).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include the above said teaching in order to achieve higher integration of semiconductor memory devices as taught by Lee, col. 1, lines 19-35. 
Re Claim 17, in the combination, Izumi, FIG. 17 teaches the 3D memory structure of claim 16, wherein the common source contact (SP) comprises an isolation liner (335, col. 15, lines 30-40) configured to electrically isolate the common source contact from the conductive layers (220, col. 15, lines 40-45) of the film stack.
Claim(s) 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Izumi in view of Xu (Pub. No.: US 2021/0057441).
	Re Claims 18-19, Izumi teaches all the limitation of claim 13.
Izumi fails to teach the limitation of claims 18-19.
Xu teaches dummy memory strings (25 in region 23, FIG. 8, ¶ [0018] and referring to FIGS. 11/11A to see the cross sectional view) vertically penetrating through the film stack (20/22), the dummy strings (25 in regions 23, FIGS. 12-13) adjacent to the contact structures (45=59/61 in the middle regions of 21, FIGS. 16-17), wherein each of the dummy memory strings comprises a core filling film (38, FIG. 21) (claim 18).
wherein the contact structures (45=59/61, FIG. 21, ¶ [0023]) are coplanar with the film stack (20/22) (claim 19).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include the above said teaching for the purpose of providing the ability to remotely upgrade the devices for enhanced features as taught by Xu, BACKGROUND. 
Response to Arguments
Applicant's arguments filed 09/29/2022 have been fully considered but they are not persuasive. Please see the detail rejections as listed above.
For the above reasons, it is believed that the rejections should be sustained.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY TRAN whose telephone number is (571)270-1749. The examiner can normally be reached Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TONY TRAN/Primary Examiner, Art Unit 2894